SEPARATE OPINION BY
JUDGE BOND.
I concur in the result reached in the opinion of Judge Bland reversing and remanding this cause, and I also concur in the argument contained in the second paragraph of his opinion. But this second1 appeal in this case (73 Mo. App. 271) .presents again the question as to the true meaning and intent of the statute (Session Acts 1895, page 120) construed by this court on the former appeal. It was the phraseology of this act as it stood when it was first adopted in 1895 which was before us on the former appeal: It has, however, since that time undergone a material amendment (see Session Acts of 1897, p. 89, now R. S. 1899, sec. 1294). The chief purpose of this amendment was to superadd to the previous general restriction upon the power of the cashier of a bank to dispose of its securities without the authority of the board of directors, another limitation, which required that such authority from the board of directors should be given “in a regular meeting of the board, a written record of which proceeding shall first have been made.” Both the original and amended' acts conclude, to wit “And all acts of indorsing, selling, pledging and hypothecating done by said cashier (or other officer or employee of said bank) without the authority from the board of directors, shall be null and void.” The words in parenthesis in the above quotation were also added in the amended act. After mature reflection and a re-ex-*584animation of the grounds of our former opinion that an act of the cashier in violation of the prohibition and above sanction of the statute was merely voidable, I have become dissatisfied with the correctness of the view announced in that opinion. This feeling has been intensified into conviction by a consideration of the additional limitations upon the power of the cashier of banks, extended also to other employees, contained in the act of 1897. The evident purpose of the latter statute was to condition the validity of the acts of the cashier, and other employees, in the cases mentioned, upon a prior, formal and regular authorization by the board of directors. This object “jumps at the eyes” upon a reading of the act. But the act does not stop at a mere prohibition of cértain acts on the part of the cashier or other employees of the bank. It provides in the next breath that such forbidden acts “shall be null and void.” I. can not escape the conclusion that with such a purpose in mind the legislature intended and designed the words “null and void” to express their natural meaning-: — nothingness and emptiness — and that any other construction would torture the meaning of the terms and defeat the evident primary purpose of the legislature. I have been wholly unable to find any case in which the conjunction of these words was held to express a different idea. This reflection has wholly shaken my confidence in the discussion contained in the former opinion in this case, which deals entirely with the well known variant meaning of the term “void,” and leaves entirely out of view the force of the precedent word “null.” These words were coupled together in the statute, hence they must be construed together. To speak of the legal aspects of an act as “null and void,” necessarily implies that it is without any -legal substance or validity, for if it have either of these, such characterizing words are meaningless. No canon of construction justifies the destruction of the meaning of words which is in *585accord with tbe primary intent or purpose of tbe statute in which they are used. The mischief had in view by the legislature was the unauthorized dealings of cashiers of banks, and other employees, with the notes and obligations of their principals. To curtail the power of alienation of such securities the law in question was enacted and subsequently amended by adding other limitations. To compel obedience to its mandate the legislature expressly declared that all acts in defiance thereof “shall be null and void.” To deny these terms, under such circumstances, their natural force and meaning, is simply to annul the clear intent of the legislature and to annul also the plain meaning of the words employed to effectuate it. Evidently such a contention could only be sustained by a resort to judicial legislation. I am, therefore, of the opinion that the argument in support of our former opinion is inconclusive and that the construction given in the former opinion of the statute under review is neither warranted by its intent nor terms, and should not be adhered to in the future. I think the use of these terms in the .statute as amended, denoted that the forbidden acts should not be merely voidable but that they should be, unless previously authorized by the written record of a board meeting, without any legal force or validity whatever. Having reached this conclusion as to the true meaning and purpose of the statute referred to in our former opinion, and now amended and set forth in section 1294 of the Revised Statutes of 1899, I deemed it my duty to the profession to make a frank statement of the change in my own view and the reasons which caused it.
BLAND, P. J.
I agree that “null and void” as used in the statutes referred to in the foregoing opinion means utterly void and not voidable only.